Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 23, 2019

                                       No. 04-19-00652-CV

   William O. WILEY, Wiley Lease Co., Ltd., W. Disposal Services, LLC. and Gaydos Vac
                                   Services, LLC.,
                                      Appellants

                                                 v.

                            WILLIAM ENERGY SERVICES, LLC,
                                      Appellees

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 19-09-0837-CVA
                            Honorable Lynn Ellison, Judge Presiding


                                          ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

       William O. Wiley, Wiley Lease Co., Ltd., W. Disposal Services, LLC, and Gaydos Vac
Services, LLC seek to appeal a temporary restraining order signed by the trial court on
September 16, 2019, and the trial court’s failure to rule on their motions to dissolve the
temporary restraining order and to compel arbitration. Appellants have also filed an emergency
motion to stay enforcement of the temporary restraining order.

        The court concludes it lacks jurisdiction over the interlocutory appeal and therefore lacks
jurisdiction to issue a temporary order under Rule of Appellate Procedure 29.3.

        Because appellants request in the alternative “temporary relief . . . based on a petition for
a writ of mandamus,” we will construe the Emergency Motion to Stay Enforcement of
Temporary Restraining Order as a motion for temporary relief under rule 52.10 of the Texas
Rules of Appellate Procedure. We order the Clerk of this court to docket the motion as a filing
in an original mandamus proceeding, which will proceed under this cause number. However, the
motion for temporary relief will not be considered or ruled upon until a petition for a writ of
mandamus that complies with rule 52.3 has been filed. If no petition for a writ of mandamus that
complies with TRAP 52.3 is filed by October 4, 2019, the original proceeding will be dismissed
for lack of prosecution.


       It is so ORDERED on this 23rd day of September, 2019.



                                                                        PER CURIAM




       ATTESTED TO: ___________________________
                    KEITH E. HOTTLE,
                    Clerk of Court